Citation Nr: 0805865	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1999 until November 
1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affais (VA) Regional Office (RO) in New Orleans, 
Louisiana. 




FINDINGS OF FACT

1.  The service medical records show left hip complaints in 
October 1999 but do not indicate that a chronic left hip 
disorder was manifest during service.

2.  Following service, a left hip pathology was not 
identified until the appellant was injured in a car accident 
in August 2000. 

3.  The competent evidence does not demonstrate that the 
appellant's current left hip disorder is causally related to 
service.


CONCLUSION OF LAW

The residuals of a left hip injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the appellant's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The appellant is claiming entitlement to service connection 
for a left hip injury.  She asserts that she injured her left 
hip during her period of active duty while participating in a 
unit run during physical training.

A July 1999 enlistment examination demonstrates normal 
musculoskeletal findings.   Additionally, a report of medical 
history completed by appellant at enlistment did not contain 
any documentation of left hip injuries or related problems. 

A medical record from the McDonald Army Hospital in October 
1999 indicates that appellant went to the hospital 
complaining of a "re-injury" of her left hip.  Notes from 
the treating physician cite sore lateral hip pain and tender 
anterior lateral iliac crest (left).  Although this record 
confirms injury of her left hip on the day of the report and 
possibly a week prior to the report, there are no subsequent 
service medical records demonstrating treatment of chronic 
left hip pain or injury.  

In November 1999, just shortly prior to discharge, the 
appellant sought treatment for dizziness during running, 
"saw stars," but did not black out.  While she also 
reported headaches, weakness, and fatigue during exertion 
there were no reports of left hip problems.  The clinical 
impression was dehydration.  She was discharged from service 
several days later.  

The Board acknowledges the in-service treatment referable to 
the left hip during service on at least one, if not two, 
separate occasions.  The medical records, however, do not 
reflect continuous medical treatment for left hip pain 
following the documented injury in October 1999.  

In fact, the Board finds the absence of left hip complaints 
in November 1999, despite having other complaints associated 
with running, persuasive evidence that she was not, in fact, 
having problems with her left hip just prior to separation.  
Therefore, the evidence reflects that the in-service left hip 
pain was an acute and transitory and resolved without chronic 
residuals prior to separation.  

Post-service evidence reflects no further left hip complaints 
until the appellant sustained injuries in an August 2000 car 
accident.  Specifically, a private emergency room report 
dated in August 2000 shows that she had been involved in a 
motor vehicle accident two days previously and had twisted 
and sustained pain in her left hip as a result.  X-rays were 
negative and she was diagnosed with a left hip strain.  There 
was no mention in the report of "re-injury" of the left hip 
or prior left hip problems.  

Interestingly, in a November 2000 x-ray report, she was 
diagnosed with a fracture of the inferior aspect of the left 
acetabulum with the fragments in good position, possible 
fracture involving the right inferior pubic ramus and 
questionable fracture of the right sacral wing.  However, x-
rays in May 2004 and February 2005 were normal.

The Board notes a medical treatment report dated in October 
2004 that reports left hip pain since 1999.   At that time, 
she related that she broke her hip in 1999.  In this regard, 
the Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

In the present case, although 2004 treatment records reflect 
the appellant's reports of continued left hip problems since 
her active service in 1999, the competent evidence shows no 
documented complaints or treatment until August 2000, several 
months following discharge and associated with a motor 
vehicle accident, and no x-ray evidence of fractures until 
November 2000.  Moreover, there is absolutely no indication 
that the fractures were associated with her active duty 
service.

Moreover, x-rays taken in August 2000 showed no evidence of 
an earlier left hip injury.  Further, in treatment reports 
dated in 2000 and 2001, the appellant does not report a 
continuity of left hip problems dating back to service.  Such 
reports of continuing left hip symptoms are not seen until 
the treatment records dated in 2004, and after she had filed 
a claim for benefits.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Although sincere in her beliefs as to continuing left hip 
symptomatology since service, she is not found to be credible 
on this point.  Overall, the Board finds the normal x-ray 
findings in August 2000 and the lack of complaints of 
continued left hip symptoms prior to 2004 is more persuasive 
than the appellant's current recollection of symptoms that 
occurred several years ago.  

The Board has also considered whether any competent evidence 
of record relates the appellant's current left hip disorder 
to her military service.  In this regard, a statement of 
medical examination and duty status completed in March 2005 
indicates that she experienced hip injury during a two mile 
run during service.  However, the fact of a left hip injury 
in 1999 is not in dispute.  

The question for consideration is simply whether such injury 
resulted in current chronic disability.  Neither the March 
2005 statement of medical examination, nor any other 
competent evidence of record, indicates that the appellant's 
current left hip problems are causally related to her 
military service.

Statements from the appellant and from relatives and 
acquaintances express a belief that her current left hip 
problems are causally related to service.  However, none of 
these individuals have been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the currently-diagnosed hip injury was incurred in service. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2003, November 2003 and 
April 2004 that informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and information in her possession to the RO. Under 
these circumstances, the Board is satisfied that she has been 
adequately informed of the need to submit relevant evidence 
in her possession. 

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a medical nexus opinion is not required 
to make a decision in the claim.  First, the evidence of 
record documents only an isolated treatment for the left hip 
during service, with no post-service complaints or treatment 
documented until the appellant sustained injuries in a car 
accident in August 2000.  Moreover, at the time of treatment 
in August 2000, initial x-ray evidence showed no prior injury 
of the left hip.  On these facts, it is not found that an 
examination is required under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, she has submitted 
private treatment records reflecting treatment for left hip 
complaints from multiple medical facilities.  In addition, 
she had more recent VA outpatient care for left hip pain, 
which is also associated with the claims file.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for residuals of a left hip injury is 
denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


